         Case 1:20-cv-03315-ER Document 116 Filed 01/12/21 Page 1 of 1




By ECF                                                               January 12, 2021

The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re: Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

        We write on behalf of Petitioners, pursuant to Section 2(A)(ii) of the Court’s individual
practices, to request leave to file an amended petition under Federal Rules of Civil Procedure 15
and 21.

        The proposed amended petition adds named petitioners, removes named petitioners who
are no longer incarcerated at the MCC, and updates factual allegations based on events occurring
since the original petition was filed. The amended petition does not add any new claims or seek
any additional relief. Respondent has provided written consent to the amendment. See Fed. R.
Civ. P. 15(a)(2). Under circumstances such as these, courts regularly grant leave to amend. Id.
(“The court should freely give leave when justice so requires.”); see also, e.g., Boston v. Taconic
Mgmt., No. 12-cv-4077 (ER), 2014 WL 4184751, at *1 (S.D.N.Y. Aug. 22, 2014) (granting motion
for leave to file an amended complaint under Rules 15 and 21 to add new parties and factual
allegations).

       Should the Court grant leave to file an amended petition, the parties jointly request that
Respondent’s answer to the amended petition be deferred until after the completion of discovery,
at which time the parties will jointly propose a schedule to the Court for any further proceedings.

       We thank the Court for its consideration of these requests.

                                                     Respectfully submitted,

                                                      s/ Arlo Devlin-Brown
                                                      Arlo Devlin-Brown
                                                      Andrew A. Ruffino
                                                      Alan Vinegrad

cc: Counsel for Respondent (by ECF and e-mail)
